Title: To James Madison from John J. Murray, 26 August 1802 (Abstract)
From: Murray, John J.
To: Madison, James


26 August 1802, Glasgow. Reports problems carrying out the law of 2 Mar. 1799 regulating the collection of duties on imports and tonnage. Some captains consider it a hardship to travel to Glasgow from Greenock “for the sole purpose of taking & subscribing the Oaths required before me.” Believes they have no grounds for refusal, as neither Greenock nor Port Glasgow “is above two hours by Land or Water Conveyance from this place.” Encloses a notice he has circulated to importers in the Clyde River. “Should you sir disapprove of my construction of the Law quoted be pleased to signify the same—if not,… to prevent irregularities in future, will you be good enough to guard the Collectors particularly against the injustice pointed at.” Expresses doubts about the claims to American citizenship made by some owners of American vessels and asks two questions: if a foreigner becomes an American citizen but after some years returns to his native land with the intention to remain and a fortune earned in the U.S., is he an American citizen and can he own American vessels? If not, would establishing a mercantile house in the U.S. enable him to own American vessels during his residence out of the U.S.?
 

   
   RC and enclosure (DNA: RG 59, CD, Glasgow, vol. 1). RC 6 pp.; docketed by Wagner. Postmarked New York, 22 Oct. Enclosure (1 p.) is a printed circular dated 24 Aug. 1802, informing masters and mates of American ships entitled to drawbacks that oaths must be taken before Murray, “but it is not necessary to be done by the different Officers at the same time.”



   
   U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:627–704.



   
   In the right margin, Albert Gallatin wrote: “Answer—No.”



   
   In the right margin, Gallatin wrote: “Answer—Yes, provided that he can be considered as an American citizen & not as an English subject.”


